                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                             CIVIL ACTION NO.: 7:18-cv-00105



JOE HAND PROMOTIONS , INC.,

                       Plaintiff,

               v.
                                                                ENTRY OF
MELISSA PECK, GEORGE G. RAMSEY,                        DEFAULT AS TO MELISSA PECK,
PAUL T. BLUM, individually, and as officers,           GEORGE G. RAMSEY, AND PAUL
directors, shareholders, members, and/or                         T.BLUM
principals of DUKENFIELD 'S TAVERN,
INC. d/b/a Dukenfield 's Tavern, and
DUKENFIELD 'S TAVERN, INC . d/b/a
Dukenfield ' s Tavern,

                       Defendants.


       THIS CAUSE having come before the undersigned Clerk of the United States District

Court for the Eastern District of North Carolina, upon Complaint in the case, and upon

application by the Plaintiff JOE HAND PROMOTIONS , INC. through a Motion for Entry of

Default, it appearing to the Court that the Defendants MELISSA PECK, GEORGE G.

RAMSEY, AND PAUL T. BLUM are in default for failure to appear or serve a response to the

Summons and Complaint;

       NOW THEREFORE, DEF AULT is hereby entered against Defendants, MELISSA

PECK, GEORGE G. RAMSEY, AND PAUL T. BLUM.



       This the_& day of       /l'~A' Je/,2018.
